ITEMID: 001-5217
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: DAHLSTRÖM v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Wilhelmina Thomassen
TEXT: The applicant is a Swedish national, born in 1935 and living in Östersund.
A.
On 13 June 1997 I., the then 15-year-old daughter of the applicant’s cohabitee, E., reported to the police that he had sexually harassed her. The local Social Welfare Committee then decided to take I. into public care on a provisional basis under the 1990 Care of Young Persons (Special Provisions) Act (lagen med särskilda bestämmelser om vård av unga).
The decision was upheld on 26 June 1997 by the County Administrative Court (länsrätten) of the County of Dalarna. E. appealed against this decision, but it was upheld by the Administrative Court of Appeal (kammarrätten) in Sundsvall on 16 July 1997.

The Social Welfare Committee later applied to the County Administrative Court for a care order under the 1990 Act. The applicant was summoned to give evidence but he was not a party to the proceedings as I. was not his child and he did not have custody of her. By judgment of 28 July 1997 the court granted the application, finding that the applicant had made sexual advances towards I. and verbally abused her.
Both the applicant and E. appealed to the Administrative Court of Appeal. The applicant claimed that the inferior court’s judgment contained false accusations against him. On 22 August 1997 the appellate court found that the applicant had no standing in the case and therefore dismissed his appeal. By judgment of 9 October 1997, the court rejected the appeal lodged by E., giving the following reasons:
(Translation)
“I. has, according to the [court], made a mature and credible impression. The information she has provided regarding the events and facts of relevance to the case is also in several respects supported by other circumstances and statements. The [court] finds that it must be considered to have been established in the case that [the applicant] on some occasions has kissed and caressed [I.] in a way which was improper with regard to the fact that they were in a stepfather–stepdaughter relation to each other. [I.] has recounted at least one of these occasions to [E.]. The information concerning how [E.] has reacted to this is not coherent but at least it is apparent that she has not taken [I.’s] allegations seriously, be it because she did not believe [I.] or because she did not find the matter called for action. In both these cases [E’s.] care for [I.] must, as stated by the County Administrative Court, be deemed to have been seriously lacking. It is true that some time has now passed since these events took place and that they seem not to have recurred since JanuaryFebruary1997. Furthermore, [I.] has now stated that she is no longer afraid of [the applicant]. However, the [court] finds that what has happened entails such a grave disloyalty to [I.] that it constitutes an apparent deficiency in the home of [E.] as long as [the applicant] resides there, even if it should be possible to prevent a recurrence. The facts further show that [I.] has been subjected to degrading treatment in the home. Firstly, she has been caused to undergo an abnormally strict control of her whereabouts, a control which to some extent amounted to a violation of her privacy. She has also been subjected to degrading epithets and accusations and [the applicant and E. have] also [made] mainly entirely unsubstantiated reports and requests [concerning I.’s behaviour] to school and police authorities. In these respects both [E.] and [the applicant] have, on several occasions, treated [I.] in a very peculiar way, as it appears often with [the applicant] as instigator. In sum, the [court] finds, with reference to the above, that there prevail such severe deficiencies in [I.’s] home that there must be deemed to exist a palpable risk of her mental health and social development being impaired if she, against her will, is forced to live with [E.] and [the applicant]. – [E.] is still cohabiting with [the applicant]. It is true that she has declared that she intends to leave him for a home of her own in Mora as soon as the opportunity occurs, but her intentions in that respect seem rather vague. She has also stated that, for the time being, she does not intend to discontinue her relationship with [the applicant], who will consequently be in her home whether she moves or not. Having regard hereto, the [court] finds that necessary care presently cannot be provided [I.] by [E.] and that [I.] therefore must be placed in a foster home. Since [E.] does not consent to such a measure there are, as the County Administrative Court has found, reasons for providing [I.] with care pursuant to [the 1990 Act]. Consequently, the appeal shall be rejected.”
On 22 October 1997 the Supreme Administrative Court (Regeringsrätten) refused the applicant leave to appeal against the appellate court’s decision of 22 August 1997. On 23 December 1997 the Supreme Administrative Court found that he had no standing to appeal against the appellate court’s judgment of 28 July 1997 and thus dismissed his appeal in this respect.
On 8 September 1998 the applicant was informed by the Local Prosecution Office in Falun that he was going to be questioned regarding suspicions of having committed sexual harassment. On 25 October 1999 the applicant was informed that the Office had decided to terminate the preliminary investigation on the ground that it could not be proved that a crime had been committed.
B. Relevant domestic law
Care pursuant to the 1990 Act shall be provided for a young person under 18 years of age if one of the situations referred to in Sections 2 or 3 of the Act is at hand and the necessary care presumably cannot be given to the young person with the consent of the person having custody of him and, if the young person himself has reached the age of 15 years, with his own consent. According to Section 2 of the Act care shall be provided if there is a palpable risk of impairment of the health or development of the young person due to ill-treatment, exploitation, lack of care or any other condition in the home.
Decisions on whether to place a young person under public care are made by the County Administrative Court following an application from the Social Welfare Committee.
The concept of health or development in the 1990 Act was taken directly from the previous legislation in this area as a description of a person’s physical or mental health or development. The concept refers to situations where the young person is risking his physical health or where mental suffering is inflicted because of the situation in the home.
According to the travaux préparatoires to the 1990 Act the expression palpable or apparent risk (påtaglig risk) was deemed well suited for indicating at what level a compulsory care order could be justified. A subjective assumption that a young person is in danger is not enough and irrelevant circumstances such as public order must not be the basis of a care order. There has to be concrete or apparent circumstances supporting the fact that there is a risk for the young person’s physical or mental health (cf. Government Bill 1989/90:28, pp. 63 and 107).
According to Section 6 of the 1990 Act the Social Welfare Committee may order the immediate taking into care of a young person (“provisional care order”) if he probably needs to be provided with care under this Act and a court decision on the matter cannot be awaited owing to the risk to the young person’s health or development or because the continuing inquiry can be seriously impeded or further measures prevented. A provisional care order shall be put before the County Administrative Court which shall rule on whether the order shall be upheld awaiting the Court’s judgment regarding the application for public care.
According to Section 33, subsection 2 of the 1971 Administrative Court Procedure Act (förvaltningsprocesslagen) a decision made by a county administrative court or an administrative court of appeal may be appealed against by a person whom the decision concerns, provided that the decision affects him adversely.
